Citation Nr: 1732808	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

The appeal was last remanded in September 2016 for additional development.  Regrettably, more development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the September 2016 remand, the Veteran was afforded a VA examination in November 2016 in order to determine whether it was at least as likely as not that the Veteran's hallux valgus and Morton's neuroma aggravated his lower extremity neuropathy.  

The Veteran contends that the November 2016 VA examination was inadequate; the Board is in agreement with this contention.

Specifically, the Veteran argued that his examination was cursory and that the examiner did not touch him during the examination.  The examination report itself suggests that the Veteran was not thoroughly interviewed and that the claims file was not reviewed.  Despite the examiner's statement that he reviewed the claims file, the history he provided, that the Veteran's symptoms began in 2014, belies this contention.  
Further, the examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner described no symptoms attributable to peripheral neuropathy and stated that there was no objective evidence to support a diagnosis for the claimed condition.

Significantly, in an earlier, May 2016, VA examination and in treatment records, the Veteran is found to have peripheral neuropathy.  The Veteran's May 2016 VA examiner found severe symptoms in many of the areas where the November 2016 VA examiner found no symptoms just six months later.  

While it is very unlikely that the Veteran's symptoms have subsided, 
the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the Veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, an opinion must determine whether a diagnosed disability present at any time during the appeal period was related to service or a service-connected disorder.

More likely, however, the May 2016 VA and November 2016 VA examiners are in disagreement as to whether the Veteran has peripheral neuropathy.  

Thus, a new examination is necessary in order to determine whether the Veteran has a separate neuropathy disability, or whether he has had such a disability at any time during the appeal period.  Further a new examiner is asked to reconcile the contradictory findings of the VA examiners in a complete, detailed examination report following a thorough examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a new VA examiner who did not conduct the May 2016 or November 2016 VA examinations for neuropathy of the bilateral feet.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any neuropathy of the bilateral feet found on examination or in the claims file (to include the diagnosis of diabetic neuropathy) is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected bilateral hallux valgus with Morton's neuroma. 

The examiner is asked to reconcile the findings of peripheral neuropathy in the Veteran's treatment records and the May 2016 VA examination report, with the finding that the Veteran did not have peripheral neuropathy at all in the November 2016 VA examination report.

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  Specifically, the examiner must provide an explanation in support of his or her opinion with respect to whether the nerve disorder of the feet is aggravated by his service-connected bilateral hallux valgus with Morton's neuroma.

2.  Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




